The offense is theft of property over the value of fifty dollars, the punishment confinement in the penitentiary for four years.
The state's testimony shows that a Chevrolet touring car, belonging to A. McDowell, was stolen in the city of Fort Worth between eleven and twelve o'clock on the morning of the 31st of January, 1927; that appellant was seen in possession of a Chevrolet touring car about noon driving on a road near Lake Worth School, and that one Luttrell was a short distance behind him in a Ford touring car, the license number of which was 755-034; that several persons saw appellant driving the Chevrolet touring car and saw Luttrell traveling a short distance behind him; that about thirty minutes after the noon hour appellant and Luttrell were seen passing the Lake Worth School in the Ford touring car with some automobile tires in the back end of the car; that the stolen car was found near the Lake Worth schoolhouse and in the vicinity where appellant and Luttrell had been seen driving; that it had been stripped of its tires, rims, battery, curtains and tools; that one witness secured the number of the Ford touring car, which he gave to the officers, and that using the number given them by the witness the officers apprehended appellant.
Bill of exception No. 3 does not contain a sufficient statement of the facts involved to enable this court to determine the question of error. It was encumbent on appellant to manifest by his bill that prejudicial error resulted from the action of the court in admitting the testimony complained of. A recital of facts which merely shows that the question may have called for and the answer was a conclusion of the witness is not sufficient to manifest prejudicial error. That the answer of the witness was improper and harmful to appellant is not disclosed by the bill. A bill of exception should be made so full and certain in its statements as that, in and of itself, it will disclose all that is necessary to manifest the supposed error. Branch's Annotated Penal Code, Sec. 207, p. 131; Buchanan v. State, 298 S.W. 569.
In view of the affidavit of appellant's counsel we have concluded to consider the bill of exception which the record shows to have been the subject of controversy. An inspection of said bill of exception shows that counsel for the state had asked appellant concerning the theft by him of $825 worth of saddles *Page 466 
in the city of Wichita Falls. On redirect examination appellant was asked by his counsel to "tell the jury whether or not he has arrested you every time he has seen you." Appellant answered "Yes, sir." Whereupon, counsel for the state objected to any further similar testimony for the reason that it would be irrelevant and immaterial, and the court sustained the objection. Appellant contends that he was precluded from explaining the transaction in Wichita Falls wherein he was accused of having committed the offense of theft. The bill of exception shows that appellant would have testified to exculpatory facts in so far as the charge of theft in Wichita Falls was concerned. We are unable to agree with appellant that it is shown by said bill of exception that the court deprived him of the right to explain his connection with the Wichita Falls transaction. It is shown by the bill that the court merely refused to permit appellant over the objection of the state to testify further to the action presumably of officers in arresting him, appellant, every time they saw him. It is apparent that no question was propounded to appellant to which the answer he states he would have made could have been responsive. We must, therefore, overrule appellant's contention.
The record contains other bills of exception which we have not undertaken to discuss. An examination of such bills discloses that no reversible error is manifested.
Finding no error, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.